Dear Brother Fourrier,
Your request for an opinion from the Attorney General has been referred to this office for reply.
Your inquiry concerns the legality of state teachers or employees attending state board meetings as part of their duties and without loss of pay.
Your request does not make a distinction between teachers and employees in the Vocational-Technical school system and teachers and employees governed by a local school board.
We have been advised by the Board that its inquiry relates to teachers and employees within the Vocational-Technical school system.
BESE has the supervision and control over all Vocational-Technical Schools in the state. LA Const. 1974 Art.VIII Sect. 3A R.S. 17:6, R.S. 17:1992-1993, 1995, 17:540 et. seq.
Under the provisions of the law, BESE is charged with policy making powers and together with the Department, it is empowered to administer and implement those policies.
Therefore, it can regulate the teacher and employees of the Vocational-Technical Schools. It is within the purview of its power, to adopt a policy authorizing teachers and employees of Vocational-Technical Schools to attend State Board meetings as part of their duties and that accordingly it be done without loss of pay.
If you need further assistance on this, please call on us.
Very truly yours,
                                       WILLIAM J. GUSTE, JR. Attorney General
                                   BY: __________________________ PAUL J. FERLITA Assistant Attorney General
PJF/rje
State of Louisiana DEPARTMENT OF JUSTICE WILLIAM J. GUSTE, JR.          BATON ROUGE             Telephone: ATTORNEY GENERAL                  70804              504-342-7013